Citation Nr: 0601388	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-00 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1957.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations in August 2000 and November 2002 by the 
Waco, Texas, Regional Office (RO).  This case was previously 
before the Board in December 2004, and was remanded for 
additional development and readjudication.  


FINDING OF FACT

The veteran does not have an acquired psychiatric disorder, 
to include PTSD, which is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been incurred as a result of such service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, this was not done.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

The record reflects that he and his representative were 
provided with copies of the August 2000 and November 2002 
rating decisions; the December 2001 statement of the case; 
and the supplemental statements of the case issued in 
February 2003, August 2003 and November 2005.  By way of 
these documents, the veteran was informed of the evidence 
needed to support his claim for service connection.  Thus, 
these documents provided notice of the laws and regulations, 
the cumulative evidence already of record, and the reasons 
and bases for the determination made regarding the claim, 
which the Board construes as reasonably informing him of the 
information and evidence not of record that is necessary to 
substantiate his claim.

By letters dated in April 2001, September 2002 and January 
2005, the RO advised the veteran of the criteria for 
establishing his claim, the types of evidence necessary to 
prove his claim, the information necessary for VA to assist 
him in developing his claim, and the evidence that the RO had 
received.  The veteran was notified of which portion of that 
evidence he was responsible for sending to VA and which 
portion of that evidence VA would attempt to obtain on his 
behalf.  The letters suggested that he submit any evidence in 
his possession.  The letters also informed the veteran that 
at his option, the RO would obtain any non-Federal private 
treatment records he identified as related to his claims, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.  

The RO in a September 2002 issued a letter well suited to 
this individual case, requesting a statement of potential 
sources of supporting evidence regarding the veteran's 
alleged stressors.  This request letter was in keeping with 
the requirements of Patton v. West, 12 Vet. App. 272, 276 
(1999), regarding the special care to be exercised in 
requesting corroborating evidence from the veteran or 
otherwise corroborating claims of personal assault stressors.  
In September 2002, the veteran submitted a stressor statement 
which was basically a reiteration of a previous stressor 
statement.  In February 2005 he stated that he did not have 
any further evidence or argument to present in support of his 
claim.  The Board finds the veteran has not indicated the 
existence of any evidence from sources other than his service 
records and current treatment records that may corroborate 
his account of the stressor incident.  Therefore, further 
requests to the veteran for evidence corroborating the 
claimed stressor is not required based upon the duty to 
assist, or under either Patton v. West or the provisions of 
VA Adjudication Procedure Manual M21-1, Part III, Chapter 
5.14 c. (instructions for PTSD claims based on personal 
assault.  

It is clear, from submissions by and on behalf of the 
veteran, that he is fully conversant with the legal 
requirements in this case.  All the above notice documents 
must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, at 
125.  Thus, the contents of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examination.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA and private 
outpatient treatment records and the August 2005 VA 
examination report have been obtained and associated with the 
claims file.  The veteran presented oral testimony at a RO 
hearing in August 2002.  A copy of the hearing transcript was 
attached to the claims file.  The veteran does not assert 
that there is additional evidence to be obtained or that 
there is a request for assistance that has not been acted 
upon.  All records obtained or generated have been associated 
with the claim file.  The Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claims.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2005).

B.  Factual Background

The veteran was inducted into the Army of the United States 
in September 1956.  His Report of Transfer or Discharge, DD 
Form 214, shows that he was discharged in September 1957, 
with the character of his discharge being under honorable 
conditions.

The service medical records include no complaints of or 
treatment for psychiatric disorders, and his separation 
examination report shows no psychiatric abnormality.  His DD 
Form 214 and other service personnel records show that he 
received no commendations or citations indicative of 
participation in combat.  These records do show that the 
veteran had been AWOL (absent without leave) for an extended 
period, and as a result underwent a Special Court Martial on 
July 31, 1957.  He was sentenced to three months confinement, 
and fined.  At the time he acknowledged that he had not been 
issued a pass or authorized for leave from duty, but had been 
placed on overseas orders, and did not want to go.  Instead, 
he went AWOL and went to Texas to see his girlfriend.  He 
eventually turned himself in.  He also stated that the Army 
had promised to send him to school to learn to speak English 
and that, if he had been sent to such a school, he would not 
have gone AWOL.  

The veteran filed an initial claim for VA compensation in 
March 1981, for head injury residuals.  At that time, he made 
no reference to a psychiatric disability resulting from 
service.  He later filed a claim seeking entitlement to 
service connection for a sleep disorder in June 2000.  At 
that time he reported that, while in service in 1957 at Fort 
Dix in New Jersey, he had became disoriented and instead of 
reporting back to Fort Dix he reported to Fort Bliss in 
Texas.  He indicated that he was court martialed for that 
action and diagnosed with disorientation, and the charges 
were dropped.  

VA outpatient treatment records, dated from 1999 to 2004, 
primarily show hospitalization for a stroke in February 1999.  
The records also show the veteran had been treated for a 
history of anxiety disorder and depression since 1996.  When 
evaluated in August 2000, his main complaint was of anxiety 
and sadness over his financial situation.  He noted that he 
had recently been denied service connection and stated that 
he needed more money to support his two children.  He feared 
that they would be taken from him, which caused him to cry 
and worry.  The clinical impression was adjustment disorder 
with mixed anxiety and depression.  

In his October 2000 notice of disagreement, the veteran 
reported that his nervous disorder was due to poor English 
speaking and that he mistakenly reported to a different Army 
base, and that technically he had not been AWOL.  

In November 2000, the veteran was referred for psychiatric 
evaluation by the VA.  At that time he gave a history of 
insomnia and mood swings.  He reported that his problems had 
started when he joined the military in 1956.  He stated that 
when he joined the military he did not speak English, and 
became very frustrated and angry.  He abandoned his base in 
New Jersey and went to El Paso, Texas, and was court 
martialed for illegally abandoning the military.  Following 
evaluation of the veteran, the examiner diagnosed bipolar 
disorder - manic.  

In a statement received in March 2001, the veteran asserted 
that with regard to his court martial in 1957 he suffered 
from "some illness" and as a result believed that he was 
supposed to report to Fort Bliss and therefore did nothing 
wrong deserving punishment.  He went on to say that a 
language gap affected him psychologically to the extent that 
it created confusion and a deep sense of underachievement.  
He indicated that because of his poor English skills he 
reported to a different Army base by mistake and was never 
AWOL.  

Additional VA treatment records dated in May 2001 show that 
the veteran spoke of past sexual traumas.  He indicated that 
as a child he was molested by a female neighbor.  Later while 
in the military a Captain took advantage of him and asked him 
to perform oral and anal sex in exchange for passes to leave 
the camp.  He stated that fellow soldiers would fondle him at 
night as he slept.  The examiner noted the veteran did not 
report many symptoms of PTSD and diagnosed adjustment 
disorder with mixed anxiety and depression related to 
financial problems and single parenthood; and sexual abuse as 
a child and adult.  

On follow-up examination in November 2001 the veteran 
provided additional information regarding a claimed sexual 
assault during service.  He stated that during the incident 
he engaged in a fierce fight which left him moderately 
injured.  The veteran reported that other Spanish-speaking 
soldiers were present at the time of the assault but none of 
them wanted to speak about it or associate with him.  He 
never revealed his military sexual trauma to anyone for fear 
his sexual orientation would be questioned and he would not 
be taken seriously.  The clinical impression was adjustment 
disorder with mixed anxiety and depression  that seemed to be 
evolving into a major depressive disorder and anxiety 
disorder, and probable PTSD.  The remaining records show 
continued psychiatric evaluation and treatment of the 
veteran.  

In subsequent statements dated November 2001 and again in his 
January 2002 substantive appeal, the veteran stated that he 
volunteered for the US Army but could only speak Spanish and 
had a 5th grade education.  (Actually, as noted above, the 
records indicate that he did not volunteer, but was drafted.)  
He was told that he would be taught English, but received 
only one week of instruction in simple phrases.  He was then 
sent to basic training, where he became lost and confused 
because he could not understand anything.  He was screamed at 
constantly, but was able to mimic the other soldiers and 
eventually pass.  He reported that his language was a great 
barrier.  He heard that at Fort Bliss there were other 
soldiers who spoke Spanish, so when he received orders to go 
to Germany he instead went to Fort Bliss.  

In August 2002, the veteran filed a claim for PTSD.  In 
support of his claim is a private psychological evaluation in 
August 2002.  He again gave a history of having a sustained a 
high level of anxiety in service because of difficulty in 
language communication and his inability to know exactly what 
to do in certain circumstances.  He reported that he had been 
sexually abused, by three individuals, one white and two 
black.  The veteran later began presenting symptoms of PTSD.  
The veteran also gave a history of childhood sexual abuse.  
The diagnosis was PTSD.  

During an RO hearing in August 2002 the veteran testified 
that he was originally sent to Fort Bliss and was comfortable 
because there were others who spoke Spanish.  He was 
eventually moved to Fort Leonard Wood where there were very 
few people, if any, who spoke Spanish and had difficulty 
understanding what was expected of him.  He testified 
regarding the claimed sexual assault, stating that he had 
been playing pool with three men, two of them black and one 
white.  He testified that they became angry when he won the 
tournament.  He returned to the barracks and was assaulted by 
the three men while taking a shower.  He testified that he 
fought with his attackers and did not report the incident.  
He then received orders to go to Germany but became even more 
anxious because he did not know English, so he returned to 
Fort Bliss.  The veteran could not remember the month the 
sexual assault occurred, but indicated that it was in 1957.  

In a subsequent statement dated in September 2002 the veteran 
again related facts surrounding the claimed sexual assault.  
On this occasion however, he reported that the attack took 
place in the showers after he finished KP (kitchen patrol).  

In December 2004 a VA staff psychiatrist noted that the 
veteran suffered from major depression and PTSD as a result 
of sexual abuse in the military.  He related that the sexual 
abuse and other harassment were the result of his being a 
member of a Hispanic minority and not speaking English well.  

On VA examination in August 2005, the veteran reported that 
his life was difficult growing up and that he was sexually 
abused as a child.  He also reported that in the military he 
was able to complete basic training despite having 
difficulties with English.  On this occasion he reported that 
he was approached by his Captain and offered passes from base 
in exchange for oral and anal sex.  The veteran stated that 
he engaged in these acts because he felt he had no 
alternative.  He reported that other soldiers would fondle 
him at night while he slept in the barracks.  He also stated 
that upon assignment to Fort Leonard Wood he was raped by 
four soldiers in the showers.  He said he did not report that 
event out of fear and embarrassment.  He claimed he went AWOL 
from Fort Dix and took a plane to El Paso and went to Fort 
Bliss.  He was eventually discovered and returned to Fort 
Dix, where he was court martialed and sentenced to three 
months of confinement.  He was later discharged from service 
for incapacity to absorb training.  

The examiner noted that currently the veteran had depression 
and anxiety related to memories of his assault in the 
military, as well as disappointment and remorse over what a 
difficult life he has had.  He stated that his symptoms began 
after his sexual assault in the military and that he has felt 
the effects over the course of his entire adult life.  
Following evaluation of the veteran, the clinical impression 
was major depressive disorder.  The examiner concluded that 
it was at least as likely as not (50/50 probability) that the 
veteran's symptoms resulted from a sexual attack he stated he 
suffered in the military.  It was noted that, while there is 
no definitive evidence that the alleged attack occurred, the 
veteran clearly showed residual symptoms indicative of such a 
possibility, and he remained troubled and unable to discuss 
it.  

The examiner also found that despite there being no evidence 
that these acts had occurred, the veteran presented as 
someone who might well have been identified as a potential 
victim by sexual predators, since he was young, had language 
and cultural adjustments to the military, and was somewhat 
below average in intelligence.  In addition, the veteran's 
story that he went AWOL to Fort Bliss was also consistent 
with sexual trauma literature, indicating the victim's desire 
to escape.  Also, given the veteran's personality make-up, it 
was plausible that he could have had such reactions, by first 
keeping the acts secret and then trying to escape what had 
happened.  

The examiner concluded that, given all the above, there were 
still some factors and inconsistencies that made a definitive 
conclusion difficult to determine.  The examiner had concern 
regarding the veteran's present cognitive capacity.  It was 
noted that he had a diagnosis of cognitive disorder (probably 
early dementia) and that his memory was getting worse, with 
difficulty recalling recent events and details.  The examiner 
noted that, unfortunately, this raises questions as to 
accurate recall on the part of the veteran of events that 
would have happened almost 50 years ago.  The physician 
stated that, while the current mental deficits do not 
preclude the veracity of the veteran's previous accounts, it 
does make it more difficult to endorse the events.  There the 
examiner's final conclusion was that there was no more than a 
50 percent probability that the events reported are factual 
and that the veteran's present symptoms are related to sexual 
trauma experienced during military service.  

C.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a).  There must also be a link, established by medical 
evidence, between the veteran's current symptoms and an 
inservice stressor as well as credible supporting evidence 
that the claimed inservice stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The Board notes that under 38 C.F.R. § 4.125(a), 
a diagnosis of a mental disorder, including PTSD, must 
conform to the criteria of Diagnostic and Statistical Manual 
for Mental Disorders.  See 38 C.F.R. § 4.125.

VA amended its regulations effective March 7, 2002, to 
include considerations for adjudicating claims for PTSD based 
upon non-combat personal assault in service.  67 Fed. Reg. 
10,330-10,332 (Mar. 7, 2002) (now codified as amended at 38 
C.F.R. § 3.304(f)).  The amendment describes the types of 
evidence, other than service records, that may corroborate a 
PTSD claim based on personal assault in service, and requires 
VA to advise a claimant of such evidence before denying a 
claim.

The Board notes that the amended version of 38 C.F.R. § 
3.304(f) essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, Part 
III, para. 5.14(c) (Feb. 20, 1996).  See Patton v. West, 12 
Vet. App. 272 (1999).  Accordingly, the considerations for 
adjudicating personal assault PTSD claims apply in this case.

In the case at hand, it is clear that the veteran's claimed 
stressor is not related to combat, but is instead related to 
one or more alleged sexual assaults.  In this regard, VA 
treatment records and a VA examination report, many years 
after his separation from service, attribute the veteran's 
psychiatric symptoms, to include PTSD, to sexual assault 
during service.  Accordingly, the veteran's lay testimony, by 
itself, will not be sufficient to establish the alleged 
stressor, and the Board must determine whether service 
department records or other independent credible evidence 
corroborates the alleged stressors.

The Board finds that the claimed stressors pertaining to 
personal assault have not been verified, and that the 
preponderance of the evidence weighs against the claim.  
Service medical records do not indicate that the veteran was 
ever assaulted by any other service member.  In addition, the 
Board has searched the veteran's service personnel and 
service medical records for the various types of evidence 
which may constitute evidence of a personal or sexual 
assault, such as evidence of behavioral changes, or treatment 
for physical conditions consistent with the claim, see e.g., 
M21-1, paragraph 11.38c, but the evidence does not support 
his claim.  Although the veteran was disciplined during 
service for being AWOL, the evidence does not indicate that 
this action resulted from or had any relation to an alleged 
sexual assault.  The veteran has indicated that he did not 
inform anyone of the assault at the time it happened, and the 
service medical records do not contain any indication of 
treatment for such things as contusions or lacerations 
consistent with a sexual or physical assault.  

Post-service treatment records, primarily from VA, show 
psychiatric treatment of the veteran beginning in 1996.  At 
that time he was initially diagnosed with anxiety, 
depression, and later bipolar disorder.  He made no mention 
during this treatment of an in-service rape, or of PTSD 
symptoms.  The first mention of a rape in service was made in 
2001.  The veteran was also advised to submit corroborating 
evidence regarding his claimed sexual harassment and/or rape, 
and he was sent the appropriate forms for reporting this 
information in accordance with VA provisions and current case 
law.  However, he has not provided any significant secondary 
evidence to support his assertion.  

The Board acknowledges that the record contains a diagnosis 
of PTSD.  Notwithstanding this diagnosis, service connection 
for PTSD is not warranted, because there is no credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  In the absence of a verified stressor, the 
diagnosis of PTSD is not sufficient to support the claim.  
The Board is not required to accept an unsubstantiated 
diagnosis that the alleged PTSD had its origins in the 
veteran's service.  See Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991); West v. Brown, 7 Vet. App. 70, 78 (1994).  Since 
the veteran's claimed stressors have not been verified, the 
diagnosis of PTSD was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon by 
the Board.  See West, 7 Vet. App. at 78.  

The record also includes variously diagnosed acquired 
psychiatric conditions, including anxiety disorder, 
depression, adjustment disorder, and bipolar disorder.  As 
noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

The earliest recorded medical history places the presence of 
anxiety and depression in 1996, almost 40 years after his 
separation from active service.  That is, there is no 
competent evidence of continuing or chronic acquired 
psychiatric disorder in the years following service.  The 
Board also notes that, in a claim received in 1981 for head 
injury residuals, the veteran did not refer to a psychiatric 
disability resulting from service.  Therefore, neither 
chronicity nor continuity of symptomatology is established.  
38 C.F.R. § 3.303(b) (2005).

The post-service treatment records indicate the presence of 
various mental disabilities for which treatment has been 
sought, but for which an etiology was not provided.  These 
records do not show that the mental disabilities first 
treated in 1996 and thereafter had been manifested prior to 
that date, and reflect no reference to the veteran's 
psychiatric disability as being related to military service.  
Rather, the records carry various references to the veteran's 
financial and family difficulties.  The Board does 
acknowledge the 2005 VA examination report, which indicates 
that the veteran's major depressive disorder could be related 
to the veteran's claimed sexual assault in service.  In a 
light most favorable to the veteran, this opinion could be 
construed as supporting the veteran's contention that he has 
a psychiatric disorder related to his military service.  

However, the Board finds that the opinion by the 2005 VA 
physician is too equivocal to provide a proper basis for 
establishing service incurrence for the veteran's psychiatric 
disorder.  The examiner concluded that although it was at 
least as likely as not that the veteran's symptoms resulted 
from sexual attack in service, additional factors and 
inconsistencies, specifically the veteran's cognitive 
disorder, made a definitive conclusion difficult.  As noted 
above, the complete lack of substantiating evidence to 
support the account of an assault in service vitiates the 
foundation of the physician's opinion, particularly in the 
face of contemporaneous service records providing a different 
reason for the AWOL offense and subsequent punishment.  
Medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30,33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived by specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  In this case, the 
veteran is not competent to diagnose a psychiatric disability 
and then associate this condition with his active service.  
Therefore, he does not possess the requisite medical 
knowledge to refute the medical conclusions in the evidence 
of record.  The competent evidence in this case clearly 
preponderates against favorable action on the veteran's 
claim.

The Board therefore finds that the preponderance of the 
evidence is against the claim, and that the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107 (West 2002).




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


